Title: To Thomas Jefferson from John H. Hall, 30 January 1806
From: Hall, John H.
To: Jefferson, Thomas


                        
                            Honoured Sir,
                            
                            Burlington, New Jersey, January 30th 1806
                        
                        The grounds on which I presume to address you with the enclosed Proposal; arrising in part from your having so generally become a Subscribing friend to Similar ones, it will be
                                particularly  gratifying to me to have your approbation to a work that now looks
                            up to you, as the Chief Magistrate, under that Constitution & Laws that Secure in such a superior manner our blessed Religion, & that I believe must
                            ultimately be the means united with our wise adminestration of secureing from
                            party spirit & ruin  our happy 
                            privileges & handing them down to  Posterity—your Wisdom & experience has & no doubt will continue
                            to wish a Union of Political Sentiments as near as possible & that
                            must breathe in some degree the blessed Spirit of a Peace-maker, & of course
                            a likeness of him who was the author & founder of that only true system of peace & good will to man universally, & that we find has been so much abused by its professed friends, as
                            well as Enemies & so many opinions that the man in search of truth scarcely knows how to act, may that happy time fast
                            arrive when Divisions & antichristian abuses shall be no more, & when all shall come to know the Lord, in the Union of the Spirit, the bond of peace when a Nation shall be born
                            in a day—
                  I have also nearly ready for press & secured agreeable to Law a work entitled The Christian Sun & Theo–philanthropist, or the One Thing Needful, a Copy of which will when published be forwarded to the Secretary of State’s office, and should it then be thought worthy of your notice & approbation it will to me be highly pleasing. Indeed Honoured Sir, I can not withhold from you, impressions I feel as a duty however simple or extraordinary it may appear to you but if we believe in one part of the Scripturs, we must of the whole, & in what I am about relating, & that is in extraordany & supernatural Dreams, one of this kind I had the night before you were elected President of the United States, in preference to Mr Adams this circumstance was communicated to me in it & other things that have since come as [literally] true as I than thought them extraordany & almost imposible only as Jahovah has & can make use of any means— except the part of my being applyed to, by a Messenger from you as the only channel for a Providential aid absolutely necessary for the salvation of our Nation & to my great astonishment this was done in some miraculous way thrugh me for you & the people this Sir is an awful truth, & what its meaning is time can only determine but at this juncture could no longer withhold it from you, & if from God, may his blessed Spirit convict you of its reality & when necessary convince you, please Honoured Sir to accept of my best wishes & Prayers for your happiness in time & Eternity; & that you may now act as it respects this business that will then add an unfading Laurel to a  Crown of Glory I trust will be yours, at all events I believe you will have generosity enough to excuse a man acting from a sense of duty to his God & fellow man & in the mean time believe me Sincerely yours in the common cause of our blessed Redeemer & mankind & remain with due Sentiments of respect your most dutiful & obt St.
                  J. H. Hall
                      
                  
                        Please to direct J. H. Hall Burlington New Jersey
P.S. it may be a satisfaction to you Sir, for me to inform you that I am in habits of correspondence with Dr Benjamin Rush of Philadelphia whose letters always begin to me, with “Dr Sir,” & ends in these words, “your friend & Kinsman” also Dr Elisha Hall of Fredericksburg, Virginia, (whose Daughter has lately married in the Randolph family) is an Uncle of mine,  my father was an officer in the American  & I myself born & Educated here, & to this day a suffe from revolutionary troubles as it respects property, & to such a degree that I have had serious thoughts of petitioning Congress either to make good a  paper money which was the only thing received for a valuable tract of Land, or to disanul a bargain made with an infirm old man in a State &c—particularly do I feel it hard as I am extremely poor, & in  want I propose forwarding a Copy of this letter to Judge Washington of Mount Vernon, & also for his approbation & probably to other Gentlemen of Note throughout the Union, a letter with your signature & approbation of the work in question that I could publish & make use of would be ever gratefully acknowledged & the sooner the better, as the time the Law obliges me to advertise my works, is fast drawing to a close, do be so good as to excuse this long Espistle.—

                  J. H. Hall
                      
                  
                  The Christian Sun & Theophilanthropist, or or the one thing Needful, Containing Devout & Philosophical exercises on various subjects of
                                superlative importance in Theology and Morals.
                        This is the way, walk you it. Isaiah
                        Will be published as soon as the further and af a few more friends is
                            obtained to help discharge its expences & which having most the [amt] certain
                            approbation & in quite a superior degree of Dus & the Pious and Learned of four denominations & several that are not particularly attached to any Society. This is Sir  & must speak for itself.
                        
                            J.H. Hall
                            
                        
                    